       CASE 0:20-cr-00193-MJD-ECW Doc. 21 Filed 09/11/20 Page 1 of 1




PAUL ENGH                                                   (612) 252-1100
LAWYER                                                      SUITE 260
                                                            650 THIRD AVENUE SOUTH
                                                            MINNEAPOLIS, MN 55402
                                                            FAX: (612) 339-7851

September 11, 2020

Magistrate Judge Elizabeth Cowan Wright
United States Courthouse
316 North Robert Street
St. Paul, MN 55101

RE: United States v. Michael Robert Solomon, 20-668M-001

Dear Magistrate Judge Wright,

After a zoom consultation this morning, Mr. Solomon has agreed to waive his
right to a detention hearing. He consents, as well, to an Order of detention. The
defense thus requests the hearing, scheduled for September 15, 2020, be stricken
for this Court’s calendar.

                                            Sincerely yours,

                                            /s/ Paul Engh

                                            Paul Engh

PE/cm
cc: Drew Winter, AUSA
    Michael Robert Solomon
